EXHIBIT 10.1

2000 Stock Incentive Plan, as amended

1. Purpose. This 2000 Stock Incentive Plan (the "Plan") is intended to provide
incentives: (a) to the officers and other employees of Sohu.com Inc., a Delaware
corporation (the "Company"), and any present or future parent or subsidiaries of
the Company (collectively, "Related Corporations") by providing them with
opportunities to purchase stock in the Company pursuant to options granted
hereunder which qualify as "incentive stock options" under Section 422(b) of the
Internal Revenue Code of 1986, as amended (the "Code") ("ISO" or "ISOs"), (b) to
directors, officers, employees, consultants and advisors of the Company and
Related Corporations by providing them with (i) opportunities to purchase stock
in the Company pursuant to options granted hereunder which do not qualify as
ISOs ("Non-Qualified Option" or "Non-Qualified Options") or (ii) by providing
them with opportunities to make direct purchases of common stock of the Company
("Restricted Stock Purchases"). Both ISOs and Non-Qualified Options are referred
to hereafter individually as an "Option" and collectively as "Options." Options
and Restricted Stock Purchases are referred to hereafter individually as a
"Stock Right" and collectively as "Stock Rights." As used herein, the terms
"parent" and "subsidiary" mean "parent corporation" and "subsidiary
corporation," respectively, as those terms are defined in Section 424 of the
Code.

2. Administration of the Plan.

A. Board or Committee Administration. The Plan shall be administered by the
Board of Directors of the Company (the "Board"). The Board may appoint a
Compensation Committee (as the case may be, the "Committee") of two (2) or more
of its members to administer the Plan and to grant Stock Rights hereunder,
provided such Committee is delegated such powers in accordance with applicable
state law. (All references in this Plan to the "Committee" shall mean the Board
if no such Compensation Committee has been so appointed). If the Company
registers any class of any equity security pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Plan shall
be administered in accordance with the applicable rules set forth in Rule 16b-3
or any successor provisions of the Exchange Act or the rules under the Exchange
Act or any such successor provision ("Rule 16b-3"). From and after the date the
Company becomes subject to Section 162(m) of the Code with respect to
compensation earned under the Plan, each member of the Committee shall also be
an "outside director" within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.

B. Authority of Board or Committee. Subject to the terms of the Plan, the
Committee shall have the authority to: (i) determine the employees of the
Company and Related Corporations (from among the class of employees eligible
under paragraph 3 to receive ISOs) to whom ISOs may be granted, and to determine
(from among the class of individuals and entities eligible under paragraph 3 to
receive Non-Qualified Options and to make purchases of Restricted Stock) to whom
Non-Qualified Options or rights to make Restricted Stock Purchases may be
granted; (ii) determine the time or times at which Options may be granted or
Restricted Stock Purchases made; (iii) determine the exercise price of shares
subject to each Option, which price shall not be less than the minimum price
specified in paragraph 6, and the purchase price of shares subject to each
Restricted Stock Purchase, which price shall be not less than 85% of the fair
market value of shares of common stock on the date of the grant of the right to
make a Restricted Stock Purchase; (iv) determine whether each Option granted
shall be an ISO or a Non-Qualified Option; (v) determine (subject to paragraph
7) the time or times when each Option shall become exercisable and the duration
of the exercise period; (vi) determine whether restrictions such as repurchase
options are to be imposed on shares subject to Options and Restricted Stock
Purchases and the nature of any such restrictions; (vii) impose such other terms
and conditions with respect to Stock Rights not inconsistent with the terms of
this Plan as it deems necessary or desirable; and (viii) interpret the Plan and
prescribe and rescind rules and regulations relating to it.

If the Committee decides to issue a Non-Qualified Option, the Committee shall
take whatever actions it deems necessary, under the Code and the regulations
promulgated thereunder, to ensure that such Option is not treated as an ISO. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.

1



C. Committee Actions. The Committee may select one of its members as its
chairman and shall hold meetings at such time and places as it may determine.
Acts by a majority of the Committee, acting at a meeting (whether held in person
or by teleconference), or acts reduced to or approved in writing by all of the
members of the Committee, shall be the valid acts of the Committee. From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies however caused, or remove all members
of the Committee and thereafter directly administer the Plan, subject to
compliance with paragraph 2A.

D. Grant of Stock Rights to Board Members. Stock Rights may be granted to
members of the Board, subject to compliance with Rule 16b-3 when required by
paragraph 2A. All grants of Stock Rights to members of the Board shall be made
in all respects in accordance with the provisions of this Plan applicable to
other eligible persons.

3. Eligible Employees and Others. ISOs may be granted to any employee of the
Company or any Related Corporation. Those officers and directors of the Company
who are not employees may not be granted ISOs under the Plan. Non-Qualified
Options and authorizations to make Restricted Stock Purchases may be granted to
any employee, officer or director (whether or not also an employee) or
consultant or advisor of the Company or any Related Corporation. The Committee
may take into consideration a recipient's individual circumstances in
determining whether to grant a Stock Right. Granting a Stock Right to any
individual or entity shall neither entitle that individual or entity to, nor
disqualify him from, participation in any other grant of Stock Rights.

4. Common Stock. The stock subject to Stock Rights shall be authorized but
unissued shares of Common Stock of the Company, $.001 par value (the "Common
Stock"), or shares of Common Stock reacquired by the Company in any manner. The
aggregate number of shares which may be issued pursuant to the Plan is 4,000,000
(giving effect to a 2.6 for one stock split effected in July, 2000) minus that
number of shares which are the subject of option grants made, or were purchased
pursuant to the exercise of options that were granted, to employees, officers
directors, or consultants of the Company or Related Corporations prior to the
date of the adoption of this plan by the Company's Board of Directors, subject
to adjustment as provided in paragraph 13. Any such shares may be issued
pursuant to the exercise of ISOs or Non-Qualified Options or pursuant to
Restricted Stock Purchases, so long as the aggregate number of shares so issued
does not exceed such number, as adjusted. Until such time as the Company becomes
subject to Section 162(m) of the Code with respect to compensation earned under
this Plan, if any Stock Right granted under the Plan shall expire or terminate
for any reason without having been exercised in full or shall cease for any
reason to be exercisable in whole or in part or if any shares of Common Stock
issued pursuant to a Stock Right have been repurchased by the Company in
accordance with the terms of the agreement or instrument pursuant to which the
Stock Right is granted, then the unpurchased shares subject to such Stock Right
and any shares issued pursuant to a Stock Right that have been so repurchased by
the Company (or shares in substitution thereof) shall again be available for
grants of Stock Right under the Plan.

5. Granting of Stock Rights. Stock Rights may be granted under the Plan at any
time after January 24, 2000 and prior to January 24, 2010. The date of grant of
a Stock Right under the Plan will be the date specified by the Committee at the
time it grants the Stock Right; provided, however, that such date shall not be
prior to the date on which the Committee acts to approve the grant. The
Committee shall have the right, with the consent of the optionee, to convert an
ISO granted under the Plan to a Non-Qualified Option pursuant to paragraph 17.

6. Minimum Option Price; ISO Limitations.

A. Price for ISOs. The exercise price per share specified in the agreement
relating to each ISO granted under the Plan shall not be less than the fair
market value per share of Common Stock on the date of such grant. In the case of
an ISO to be granted to an employee owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Related Corporation, the price per share specified in the
agreement relating to such ISO shall not be less than one hundred ten percent
(110%) of the fair market value per share of Common Stock on the date of grant.

B. $100,000 Annual Limitation on ISOs. Each eligible employee may be granted
ISOs only to the extent that, in the aggregate under this Plan and all other
incentive stock option plans of the Company and any Related Corporation, such
ISOs do not become exercisable for the first time by such employee during any
calendar year in a manner which would entitle the employee to purchase more than
$100,000 in fair market value (determined at the time the ISOs were granted) of
Common Stock in that year. Any Options granted to an employee in excess of such
amount will be granted as Non-Qualified Options.

C. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company's Common Stock is publicly traded, "fair market
value" shall be determined as of the last business day for which the prices or
quotes discussed in this sentence are available prior to the date such Option is
granted and shall mean (i) the average (on that date) of the high and low prices
of the Common Stock on the principal national securities exchange on which the
Common Stock is traded, if the Common Stock is then traded on a national
securities exchange, or on the Nasdaq National Market or the Nasdaq Small Cap
Market, if the Common Stock is not then traded on a national securities
exchange; or (ii) the average of the low bid and high ask prices as quoted on
that date by an established quotation service for over-the-counter securities,
if the Common Stock is not then traded on a national securities exchange or the
Nasdaq National Market or the Nasdaq Small Cap Market. If the Common Stock is
not publicly traded at the time an Option is granted under the Plan, "fair
market value" shall be deemed to be the fair value of the Common Stock as
determined by the Committee after taking into consideration all factors in good
faith it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm's length,
if any.

7. Option Duration. Subject to earlier termination as provided in paragraphs 9,
10, and 13B, each Option shall expire on the date specified by the Committee and
set forth in the original stock option agreement granting such Option, provided
that ISOs shall in any event expire not more than ten years from the date of
grant and ISOs granted to an employee owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Related Corporation, such ISOs shall expire not more than five
years from the date of grant. Non-Qualified Options shall expire on the date
specified in the agreement granting such Non-Qualified Options, subject to
extension as determined by the Committee. ISOs, or any part thereof, that have
been converted into Non-Qualified Options may be extended as provided in
paragraph 17.

8. Exercise of Option. Subject to the provisions of paragraphs 9 through 13,
each Option granted under the Plan shall be exercisable as follows:

A. Vesting. Unless otherwise specified by the Committee or the Board of
Directors and subject to paragraphs 9 and 10 with respect to ISO's, Options
granted to employees shall vest on a schedule at least as rapid as the
following: (a) as to 25% of the shares subject to the Option, on the first
anniversary of the date of grant of the Option; and (b) as to the remaining 75%
of the shares subject to the Option, in 12 equal quarterly installments
beginning one calendar quarter after the date of such anniversary. The Committee
may also specify such other conditions precedent as it deems appropriate to the
exercise of an Option.

B. Full Vesting of Installments. Once an installment becomes exercisable it
shall remain exercisable until expiration or termination of the Option, unless
otherwise specified by the Committee.

C. Partial Exercise. Each Option or installment may be exercised at any time or
from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable, provided that the Committee may
specify a certain minimum number or percentage of the shares issuable upon
exercise of any Option that must be purchased upon any exercise.

D. Acceleration of Vesting. The Committee shall have the right to accelerate the
date of exercise of any installment of any Option, despite the fact that such
acceleration may: (i) cause the application of Sections 280G and 4999 of the
Code if an Acquisition, as defined below in paragraph 13B, occurs, or
(ii) disqualify all or part of the Option as an ISO.

9. Termination of Employment. If an ISO optionee ceases to be employed by the
Company and all Related Corporations other than by reason of death or disability
as defined in paragraph 10, no further installments of his ISOs shall become
exercisable following the date of such cessation of employment, and his ISOs
shall terminate after the passage of ninety (90) days from the date of
termination of his employment, but in no event later than on their specified
expiration dates, except to the extent that such ISOs (or unexercised
installments thereof) have been converted into Non-Qualified Options pursuant to
paragraph 17. Nothing in the Plan shall be deemed to give any grantee of any
Stock Right the right to be retained in employment or other service by the
Company or any Related Corporation for any period of time.

The Board or Committee may establish such provisions in particular Stock Right
grant agreements as it may deem appropriate with respect to the treatment of
Stock Rights other than ISOs upon the termination of the employment of the
holder of the Stock Right.

3



10. Death; Disability.

A. Death. If an ISO optionee ceases to be employed by the Company and all
Related Corporations by reason of his death, any ISO of his may be exercised, to
the extent of the number of shares with respect to which he could have exercised
it on the date of his death, by his estate, personal representative or
beneficiary who has acquired the ISO by will or by the laws of descent and
distribution, at any time prior to the earlier of the specified expiration date
of the ISO or one hundred and eighty (180) days from the date of such optionee's
death.

B. Disability. If an ISO optionee ceases to be employed by the Company and all
Related Corporations by reason of his disability, he or, in the event of his
death, his estate, personal representative or beneficiary who has acquired the
ISO by will or by the laws of descent and distribution, shall have the right to
exercise any ISO held by him on the date of termination of employment, to the
extent of the number of shares with respect to which he could have exercised it
on that date, at any time prior to the earlier of the specified expiration date
of the ISO or one (1) year from the date of the termination of the optionee's
employment. For the purposes of the Plan, the term "disability" shall mean
"permanent and total disability" as defined in Section 22(e)(3) of the Code or
successor statute.

11. Assignability. No ISO, and unless specified in the agreement or instrument
pursuant to which the Option is granted, no Non-Qualified Option shall be
assignable or transferable by the optionee except by will or by the laws of
descent and distribution, and during the lifetime of the grantee each Stock
Right shall be exercisable only by him or her. No Stock Right, and no right to
exercise any portion thereof, shall be subject to execution, attachment, or
similar process, assignment, or any other alienation or hypothecation. Upon any
attempt so to transfer, assign, pledge, hypothecate, or otherwise dispose of any
Stock Right, or of any right or privilege conferred thereby, contrary to the
provisions thereof or hereof or upon the levy of any attachment or similar
process upon any Stock Right, right or privilege, such Stock Right and such
rights and privileges shall immediately become null and void.

12. Terms and Conditions of Stock Rights. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Committee may
from time to time approve. Such instruments shall conform to the terms and
conditions set forth in paragraphs 6 through 11 hereof to the extent applicable
and may contain such other provisions as the Committee deems advisable which are
not inconsistent with the Plan. Without limiting the foregoing, such provisions
may include transfer restrictions, rights of refusal, vesting provisions,
repurchase rights and drag-along rights with respect to shares of Common Stock
issuable upon exercise of Stock Rights, and such other restrictions applicable
to shares of Common Stock issuable upon exercise of Stock Rights as the
Committee may deem appropriate. In granting any Non-Qualified Option, the
Committee may specify that such Non-Qualified Option shall be subject to the
restrictions set forth herein with respect to ISOs, or to such other
termination, cancellation or other provisions as the Committee may determine.
The Committee may from time to time confer authority and responsibility on one
or more of its own members and/or one or more officers of the Company to execute
and deliver such instruments. The proper officers of the Company are authorized
and directed to take any and all action necessary or advisable from time to time
to carry out the terms of such instruments.

13. Adjustments. Upon the occurrence of any of the following events, an
optionee's rights with respect to Options granted to him hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
written agreement between the optionee and the Company relating to such Option:

A. Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.

B. Consolidations, Mergers or Sales of Assets or Stock. If the Company is to be
consolidated with or acquired by another person or entity in a merger, sale of
all or substantially all of the Company's assets or stock or otherwise (an
"Acquisition"), the Committee or the board of directors of any entity assuming
the obligations of the Company hereunder (the "Successor Board") shall, with
respect to outstanding Options or shares acquired upon exercise of any Option,
take one or more of the following actions: (i) make appropriate provision for
the continuation of such options by substituting on an equitable basis for the
shares then subject to such Options the consideration payable with respect to
the outstanding shares of Common Stock in connection with the Acquisition; (ii)
accelerate the date of exercise of such Options or of any installment of any
such Options; (iii) upon written notice to the optionees, provide that all
Options must be exercised, to the extent then exercisable, within a specified
number of days of the date of such notice, at the end of which period the
Options, including those which are not then exercisable, shall terminate; (iv)
terminate all Options in exchange for a cash payment equal to the excess of the
fair market value of the shares subject to such Options (to the extent then
exercisable) over the exercise price thereof; or (v) in the event of a stock
sale, require that the optionee sell to the purchaser to whom such stock sale is
to be made, all shares previously issued to such optionee upon exercise of any
Option, at a price equal to the portion of the net consideration from such sale
which is attributable to such shares. Nothing contained herein will be deemed to
require the Company to take, or refrain from taking, any one or more of the
foregoing actions.

C. Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in
subparagraph B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock,
an optionee upon exercising an Option shall be entitled to receive for the
purchase price paid upon such exercise the securities he would have received if
he had exercised his Option prior to such recapitalization or reorganization and
had been the owner of the Common Stock receivable upon such exercise at such
time.

D. Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to the foregoing subparagraphs A, B or C with respect to ISOs shall be
made only after the Committee, after consulting with counsel for the Company,
determines whether such adjustments would constitute a "modification" of such
ISOs (as that term is defined in Section 424 of the Code or any successor
thereto) or would cause any adverse tax consequences for the holders of such
ISOs. If the Committee determines that such adjustments made with respect to
ISOs would constitute a modification of such ISOs, it may refrain from making
such adjustments.

E. Issuances of Securities and Non-Stock Dividends. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to Options. No adjustments shall be made for dividends paid in
cash or in property other than securities of the Company (and, in the case of
securities of the Company, such adjustments shall be made pursuant to the
foregoing subparagraph A).

F. Fractional Shares. No fractional shares shall be issued under the Plan, and
the optionee shall receive from the Company cash in lieu of such fractional
shares.

G. Adjustments. Upon the happening of any of the foregoing events described in
subparagraphs A, B or C above, the class and aggregate number of shares set
forth in paragraph 4 hereof that are subject to Stock Rights which previously
have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the Successor Board, as applicable, shall determine the
specific adjustments to be made under this paragraph 13 and its determination
shall be conclusive.

If any person or entity owning Common Stock obtained by exercise of a Stock
Right made hereunder receives shares or securities or cash in connection with a
corporate transaction described in subparagraphs A, B or C above as a result of
owning such Common Stock, except as otherwise provided in subparagraph B, such
shares or securities or cash shall be subject to all of the conditions and
restrictions applicable to the Common Stock with respect to which such shares or
securities or cash were issued, unless otherwise determined by the Committee or
the Board of Directors of the Surviving Entity.

H. Pooling-of-Interests Accounting. If the Company proposes to engage in an
Acquisition intended to be accounted for as a pooling-of-interests, and in the
event that the provisions of this Plan or of any agreement hereunder, or any
actions of the Board taken in connection with such Acquisition, are determined
by the Company's or the Surviving Entity's independent public accountants to
cause such Acquisition to fail to be accounted for as a pooling-of-interests,
then such provisions or actions may be amended or rescinded at the election of
the Committee, without the consent of any grantee, to be consistent with
pooling-of-interests accounting treatment for such Acquisition.

14. Means of Exercising Stock Rights. A Stock Right (or any part or installment
thereof) shall be exercised by the holder thereof giving written notice to the
Company at its principal office address. Such notice shall identify the Stock
Right being exercised and specify the number of shares as to which such Stock
Right is being exercised, accompanied by full payment of the purchase price
therefor either (a) in United States dollars in cash or by check, or (b) at the
discretion of the Committee, delivery of an irrevocable and unconditional
undertaking, satisfactory in form and substance to the Company, by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price, or (c) at the discretion of the Committee,
through delivery of shares of Common Stock having a fair market value equal as
of the date of the exercise to the cash exercise price of the Stock Right, or
(d) at the discretion of the Committee, by delivery of the grantee's personal
recourse note bearing interest payable not less than annually at no less than
100% of the applicable Federal rate, as defined in Section 1274(d) of the Code,
or (e) at the discretion of the Committee, by any combination of (a), (b) (c)
and (d) above. The holder of a Stock Right shall not have the rights of a
shareholder with respect to the shares covered by his Stock Right until the date
of issuance of a stock certificate to him for the shares subject to the Stock
Right. Except as expressly provided above in paragraph 13 with respect to
changes in capitalization and stock dividends, no adjustment shall be made for
dividends or similar rights for which the record date is before the date such
stock certificate is issued.

15. Term and Amendment of Plan. This Plan was originally adopted by the Board on
January 24, 2000 and approved by the stockholders of the Company on July 5,
2000. The Plan was amended by the Directors of the Company on January 15, 2001
(the "Amendment"). The Amendment (an increase in the authorized number of shares
under the Plan) will be presented to the stockholders of the Company for
approval on or prior to January 15, 2002. If the approval of stockholders is not
obtained by such date, ISOs granted under the Plan after the date of the
foregoing Director's approval of the Amendment will be converted automatically
to Non-Qualified Options, without any action on the part of the Board, the
Committee, or the holder of the Option. The Plan shall expire on that date which
is ten years from the date of its adoption by the Board (except as to Options
outstanding on the expiration date). Options may be granted under the Plan prior
to the date of stockholder approval of the Plan.

The Board may terminate or amend the Plan in any respect at any time, except
that, without the approval of the stockholders obtained within 12 months before
or after the Board adopts a resolution authorizing any of the following actions:
(a) the total number of shares that may be issued under the Plan may not be
increased (except by adjustment pursuant to paragraph 13); (b) the provisions of
paragraph 3 regarding eligibility for grants of ISOs may not be modified; (c)
the provisions of paragraph 6(B) regarding the exercise price at which shares
may be offered pursuant to ISOs may not be modified (except by adjustment
pursuant to paragraph 13); and (d) the expiration date of the Plan may not be
extended.

16. Section 162(m) Notwithstanding anything herein to the contrary, no Stock
Right shall become exercisable, vested or realizable if such Stock Right is
granted to an employee that is a "covered employee" as defined in Section 162(m)
of the Code and the Committee has determined that such Stock Right should be
structured so that it is not "applicable employee remuneration" under such
Section 162(m) unless and until the terms of this Plan, including any amendment
hereto, have been approved by the Company's stockholders in the manner and to
the extent required under such Section 162(m).

17. Amendment of Stock Rights. The Board or Committee may amend, modify or
terminate any outstanding Stock Rights including, but not limited to,
substituting therefor another Stock Right of the same or a different type,
changing the date of exercise or realization, and converting an ISO to a
Non-Qualified Option; provided that, except as otherwise provided in paragraphs
9, 10, and 15, the grantee's consent to such action shall be required unless the
Board or Committee determines that the action, taking into account any related
action, would not materially and adversely affect the grantee.

18. Application Of Funds. The proceeds received by the Company from the exercise
of Options granted and Restricted Stock Purchases authorized under the Plan
shall be used for general corporate purposes.

19. Governmental Regulation. The Company's obligation to sell and deliver shares
of the Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

20. Withholding of Additional Income Taxes. Upon the exercise of a Non-Qualified
Option, the making of a Restricted Stock Purchase for less than its fair market
value, the making of a Disqualifying Disposition (as defined in paragraph 21) or
the vesting of forfeitable stock purchased pursuant to a Restricted Stock
Purchase, the Company, in accordance with Section 3402(a) of the Code, may
require the holder of the Stock Right to pay additional withholding taxes in
respect of the amount that is considered compensation includible in such
person's gross income. The Committee in its discretion may condition (i) the
exercise of an Option, (ii) a the making of a Restricted Stock Purchase Award,
or (iii) the vesting of forfeitable stock purchased pursuant to a Restricted
Stock Purchase, on the grantee's payment of such additional withholding taxes.

21. Notice to Company of Disqualifying Disposition. Each employee who receives
an ISO must agree to notify the Company in writing immediately after the
employee makes a Disqualifying Disposition of any Common Stock acquired pursuant
to the exercise of an ISO. A "Disqualifying Disposition" is any disposition
(including any sale) of such Common Stock before the later of:

A. two years after the date the employee was granted the ISO, and

B. one year after the date the employee acquired Common Stock by exercising the
ISO. If the employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

Governing Law; Construction. The validity and construction of the Plan and the
instruments evidencing Options shall be governed by the laws of the state of
Delaware. In construing this Plan, the singular shall include the plural and the
masculine gender shall include the feminine and neuter, unless the context
otherwise requires.

7